DETAILED ACTION
The Amendment filed 07/29/22 has been entered.  Claims 1 and 3-14 are currently pending, with claim 14 being newly added.  In light of the claim amendments, the previous rejections are withdrawn.  However, revised section 112 and 102 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-13 are rejected because of a couple indefiniteness problems with claim 1.  First, claim 1 recites “a mode setter that selectively sets an engine control mode from among the plurality of engine brake control modes.”  See claim 1, lines 21-22.  This is confusing since the claim has previously defined “a plurality of engine control modes” (reference and acceleration) and “a plurality of engine brake control modes” (normal and first reduced), but these two types of modes are distinct and mutually exclusive.  So it is unclear as to whether the mode setter is setting an “engine control mode,” an “engine brake control mode” or both.  Second, claim 1 subsequently recites that “all the engine control modes and all the engine brake control modes are set independently of one another.”  See claim 1, lines 25-26. However, the “mode setter” only sets the “engine control mode,” so it is unclear as to what is setting the engine brake control mode(s).
Claims 3 and 7 are rejected because it recites “…the mode set by the mode setter,” but it is unclear whether this refers to only an “engine control mode” (as previously defined in claim 1) or all of the various modes of both engine control and engine brake control.  See claim 3, lines 3-4.
Claims 4-6 are rejected because claim 4 refers to “the plurality of modes” but this term lacks sufficient antecedent basis.  See claim 4, line 2.  This language was defined in original claim 1 in the preamble but has been deleted in the instant amendment.  Now, this phrase is unclear since there are two types of a plurality of modes – engine control modes and engine brake control modes. 
Claim 5 is rejected because it recites “…the mode set by the mode setter,” but it is unclear whether this refers to only an “engine control mode” (as previously defined in claim 1) or all of the various modes of both engine control and engine brake control.  See claim 5, lines 3-4.
Claim 6 is rejected because it refers to “the plurality of modes” but this term lacks sufficient antecedent basis.  See claim 6, line 2.  This language was defined in original claim 1 in the preamble but has been deleted in the instant amendment.  Now, this phrase is unclear since there are two types of a plurality of modes – engine control modes and engine brake control modes. 
Claim 7 is rejected because it refers to “the plurality of modes” but this term lacks sufficient antecedent basis.  See claim 7, line 2.  This language was defined in original claim 1 in the preamble but has been deleted in the instant amendment.  Now, this phrase is unclear since there are two types of a plurality of modes – engine control modes and engine brake control modes. 
Claim 8 is rejected because of a couple indefiniteness problems.  First, claim 8 refers to “the plurality of modes” but this term lacks sufficient antecedent basis.  See claim 8, line 7.  This language was defined in original claim 1 in the preamble but has been deleted in the instant amendment.  Now, this phrase is unclear since there are two types of a plurality of modes – engine control modes and engine brake control modes.  Second, claim 8 recites that the mode setter selectively sets “one of at least the normal mode, the first reduced mode or the fifth reduced mode.”  See claim 8, lines 10-11.  This is confusing since claim 1 previously recites that “all the…modes are set independently of each other.”  There is a significant difference between “one of at least…” and --at least one of…--. 
Claims 9-11 are rejected because of a couple indefiniteness issues with claim 9.  First, claim 9 refers to “the mode” numerous times but this is unclear given that four modes have been previously defined.  See claim 9, lines 3, 8, 11.  Second, claim 9 refers to “the plurality of modes” but this term lacks sufficient antecedent basis.  See claim 9, line 4.  This language was defined in original claim 1 in the preamble but has been deleted in the instant amendment.  Now, this phrase is unclear since there are two types of a plurality of modes – engine control modes and engine brake control modes. 
Claims 14 rejected because of a couple indefiniteness problems.  First, claim 14 recites “a mode setter that selectively sets an engine control mode from among the plurality of engine brake control modes.”  See claim 1, lines 20-21.  This is confusing since the claim has previously defined “a plurality of engine control modes” (reference and acceleration) and “a plurality of engine brake control modes” (normal and first reduced), but these two types of modes are distinct and mutually exclusive.  So it is unclear as to whether the mode setter is setting an “engine control mode,” an “engine brake control mode” or both.  Second, claim 14 subsequently recites that “all the engine control modes and all the engine brake control modes are set independently of one another.”  See claim 1, lines 22-23. However, the “mode setter” only sets the “engine control mode,” so it is unclear as to what is setting the engine brake control mode(s).
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Kuroki
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki et al. (U.S. Patent Pub. No. 2015/0291171).  Kuroki is directed to a vehicle travel controller.  See Abstract. 
Claim 14: Kuroki discloses a straddled vehicle, comprising: an internal combustion engine (12) including an intake passage [para. 0038], and an electronic throttle valve [para. 0038; see Fig. 1 (30)] and a fuel injector injecting fuel [para. 0038; see Fig. 1 (30)] that are provided in the intake passage; an accelerator (70) that is operated by a passenger; an accelerator sensor (68) that detects an amount of operation of the accelerator; an engine torque sensor (72) that detects a torque of the internal combustion engine; a control device (50) having a computing device and a storage medium containing program instructions stored therein, execution of which by the computing device causes the control device to provide the functions of: an engine control unit (50, 52, 56) configured to perform engine control in which the torque of the internal combustion engine is controlled when the torque of the internal combustion engine is greater than zero, the engine control having a plurality of engine control modes including at least a reference mode [see para. 0042-46 (“normal running mode”)] and an acceleration mode [see para. 0042-46 (“neutral inertia running mode”)] in which a degree of acceleration is different from that in the reference mode; and an engine brake control unit (50, 52, 54) configured to perform the engine brake control in which a degree of engine brake is controlled only when the torque of the internal combustion engine is less than zero, the engine brake control having a plurality of engine brake control modes including at least a normal mode [see para. 0043 (“engine brake running mode”)] and a first reduced mode [see para. 0044 (“free-run inertia running mode”)] in which the degree of engine braking is reduced from that in the normal mode, and a mode setter (50, 60, 62, 64) that selectively sets an engine control mode from among the plurality of engine brake control modes, wherein: all the engine control modes and all the engine brake control modes are set independently of one another.  See Fig. 1; para. 0042-46. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 3, 2022